Filed 6/28/22 P. v. Dominguez CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                     B304659

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. BA208008)
        v.

PRUDENCIO DOMINGUEZ,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Charlaine F. Olmedo, Judge. Reversed and
remanded.
      Caneel C. Fraser, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and J. Michael Lehmann,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ____________________
      Prudencio Dominguez appeals from an order summarily
denying, without appointing counsel, his petition for resentencing
under Penal Code section 1170.95.1 For the reasons set forth
below, we reverse the order and remand for further proceedings.
                          BACKGROUND
A.    Dominguez
      Dominguez was tried three times for a shooting that
resulted in one death and two injuries, the first two trials
resulting in mistrials and the third in a 2002 conviction that we
affirmed in 2003. (People v. Prudencio Dominguez (Nov. 19, 2003,
B159705) [nonpub. opn.] (Dominguez).)
      In Dominguez, we set forth the facts as follows:
      “In 1995, Alonzo Ramirez (one of the attempted murder
victims) moved with his wife and three children to a house on
Tremont Street within the territory claimed by “Big Hazard” (a
mostly Hispanic street gang) and marked by its graffiti. Ramirez
saw gang members on the street almost everyday, including
Dominguez (a tattooed member of Big Hazard). Ramirez’s eldest
son joined a rival gang, “Krazy Ass Mexicans,” and moved out of
the house—but visited his parents at their home, conduct which
was viewed by Big Hazard’s members as a sign of disrespect to
their gang.
      “On August 20, 2000, someone broke the alley-side
windows of Ramirez’s house. Ramirez ran to the alley, saw ‘Malo’
and ‘Dreamer’ (both Big Hazard members) laughing and heading
toward the Ramona Gardens Housing Project (the center of Big
Hazard’s territory). Ramirez asked them why they had broken
his windows. Dreamer said they ‘felt like it,’ and asked, ‘So

        1   Undesignated statutory references will be to the Penal
Code.




                                    2
what’s up with you, you old man?’ Dreamer then punched
Ramirez and the three men fought. Neighbors, including other
Big Hazard members, came out and watched. Ultimately, Malo
and Dreamer ran off, with Dreamer telling Ramirez, ‘We’re going
to fuck you up.’ Other Big Hazard members made similar
comments.
       “The police responded to a call about the fight. Ramirez,
afraid that Big Hazard members walking by when the police
arrived might consider him a ‘rat,’ told the officers there was
‘nothing . . . going on.’ After the police left, Ramirez left with his
wife and younger children. When he returned that night, a
nervous neighbor told Ramirez that men with covered faces had
shot at the house, and Ramirez saw bullet holes all over the
house. One of the neighbors collected the bullets and later gave a
bag of expended .22- and .45- caliber casings to the police.
Ramirez moved his family out of the house but he returned.
Three to five times over the course of the next few days, Ramirez
saw Dominguez drive by in a burgundy Chevrolet Astro van,
stopping each time at Ramirez’s driveway. Dominguez looked
angry.
       “On August 31, Ramirez was working in his driveway on
Roberto Bedolla’s car, talking to Bedolla and another man
(Miguel Pantoja) as he worked. That afternoon, Ramirez twice
saw Dominguez drive slowly by the house. Immediately after
Dominguez’s second pass by the house, two armed men with
handkerchiefs over their faces came toward Ramirez, who yelled
to his friends to ‘watch out’ because ‘these guys are coming . . . to
kill me.’ Pantoja ran for cover as one gunman approached
Bedolla and the other chased Ramirez, shooting all the while.
Three bullets struck Ramirez, and the gunman then went after




                                  3
Pantoja and shot at him several times. One gunman said, ‘Let’s
go. It’s over.’ Pantoja was grazed by a bullet that damaged his
hearing. Ramirez was shot in the left side, left thigh, and right
buttocks, and was hospitalized for almost three weeks. Bedolla
died as a result of the shooting.” (Dominguez, supra, B159705 at
pp. 2-4.)
       “About six weeks after the shooting, the police searched
Dominguez’s home (which was one block from Ramirez’s house)
pursuant to a warrant. The police found: a large ‘H’ painted near
the front door; a gun case with live rounds; a bullet-proof vest; a
backpack with boxes of live ammunition and magazines; an AK-
47 assault rifle with bayonet; a .22-caliber long rifle; a gun
cleaning kit; boxes of various types of ammunition, including .45-
caliber, .25-caliber, and .22-caliber; papers showing that the
Astro van belonged to Dominguez and his father; photographs of
Dominguez and other gang members making gang signs in a
show of gang allegiance; a card addressed to ‘Looney’ and stating
there would be a rosary for Malo (who had died on August 26) at
Santa Teresita Church at 7:00 p.m. on August 31 (the day of the
shooting). The church is adjacent to Ramona Gardens and six or
seven blocks from Ramirez’s house.” (Dominguez, supra,
B159705 at pp. 5-6.)
       Dominguez was never identified as a shooter.
       The jury was instructed with CALJIC No. 3.00, instructing
that “[e]ach principal, regardless of the extent or manner of
participation, is equally guilty,” and that principals include
aiders and abettors.
       The jury was further instructed with CALJIC No. 3.02,
which states that “One who aids and abets another in the
commission of a crime is not only guilty of that crime, but is also




                                 4
guilty of any other crime committed by a principal which is a
natural and probable consequence of the crime originally aided
and abetted. [¶] In order to find the defendant guilty of the
crimes of murder and attempted murder . . . , you must be
satisfied beyond a reasonable doubt that: [¶] . . . [¶] The crimes
of murder and attempted murder were a natural and probable
consequence of the commission of the crime of assault with a
firearm.”
       Finally, the jury was instructed with CALJIC No. 820,
which instructed that “All murder which is perpetrated by any
kind of willful, deliberate and premeditated killing with express
malice aforethought is murder of the first degree,” and if the jury
finds that “the killing was preceded and accompanied by a clear,
deliberate intent on the part of the defendant to kill, which was
the result of deliberation and premeditation, . . . it is murder of
the first degree.” (Italics added.) It also told the jury that “To
constitute a deliberate and premeditated killing, the slayer must
weigh and consider the question of killing and the reasons for
and against such a choice and, having in mind the consequences,
he decides to and does kill.” (Italics added.)
       The jury convicted Dominguez of one count of first degree
murder and two counts of premeditated attempted murder, and
found an armed principal allegation to be true. He was sentenced
to state prison for 26 years to life plus two consecutive life terms.
       On appeal, the sole issue was whether Dominguez received
ineffective assistance of counsel related to counsel’s failure to
object to the admission of multiple items of evidence. We found
no ineffective assistance because the challenged evidence was
admissible. (Dominguez, supra, B159705 at pp. 3-5.)




                                  5
       We expressed no opinion on what theory formed the basis
of Dominguez’ conviction.
B.     2018 Order
       In 2014, our Supreme Court held that the natural and
probable consequences rule cannot be a basis for convicting a
defendant of first-degree murder. (People v. Chiu (2014) 59
Cal.4th 155, 166.) In 2018, Dominguez filed a habeas petition
based on Chiu (Chiu petition), seeking to have his first-degree
murder conviction reduced to second-degree murder and to be
resentenced accordingly. The trial court denied the petition,
finding that “this was a planned gang retaliatory shooting” that
did not involve felony-murder or “natural or [probable]
consequences of some other targeted crime,” and Dominguez “was
not only a direct aider and abettor thus falling outside the scope
of Chiu, he was also instigator, intimidator, planner, provider of
the transportation and possibly even the ammunition and finally
benefactor of the crimes charged.” (Hereafter the “2018 Order”;
italics added.)
C.     Instant Petition
       In 2019, Dominguez filed a petition in the superior court for
resentencing under section 1170.95, which applies to those
convicted of murder under specified theories, and requested the
appointment of counsel.
       Based on the Dominguez opinion, the 2018 Order, and the
“records and files” in the case, the trial court denied the petition
without appointing counsel, finding Dominguez was ineligible for
relief under any applicable theory.
       The court found that (1) we had already “rejected”
Dominguez’ claims in our discussion in the original Dominguez
opinion; (2) that the superior court in its 2018 Order specifically




                                 6
found “that neither the felony-murder rule for liability nor the
natural and probable consequences doctrine were the basis of
[appellant’s] culpability supporting his convictions”; (3) that
because Dominguez had received the 2018 Order, “he was well
aware that his assertion under 2a of the instant [1170.95]
petition . . . was patently false after having been so advised by
this Court in its October 4, 2018 Order”; and (4) an independent
analysis of the facts set forth in Dominguez established that
Dominguez “does not qualify for and cannot benefit” from section
1170.95, subdivision (a) because he “was not convicted under the
felony murder theory of liability nor the natural and probable
consequences doctrine.”
                            DISCUSSION
       Senate Bill No. 1437 was enacted in 2018 to “amend the
felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is
not imposed on a person who is not the actual killer, did not act
with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) It accomplished this
by amending section 188, subdivision (a)(3), to require that all
principals to murder must act with express or implied malice to
be convicted of that crime, with the exception of felony murder
under section 189, subdivision (e). (Stats. 2018, ch. 1015, § 2.)
       For a felony murder conviction under section 189,
subdivision (e), Senate Bill No. 1437 required that the defendant
be the actual killer, an aider and abettor to the murder who acted
with intent to kill, or a major participant in the underlying felony
who acted with reckless indifference to human life. (Stats. 2018,
ch. 1015, § 3.)




                                 7
       In 2021, the Legislature passed and the Governor signed
into law Senate Bill No. 775, which amended subdivision (a) of
section 1170.95 to permit relief for certain petitioners convicted of
“attempted murder under the natural and probable consequences
doctrine,” resolving an ongoing issue in the courts. (Sen. Bill No.
775 (2020-2021 Reg. Sess.) at § 2.) The amended section 1170.95,
subdivision (a)(3), states that relief for individuals convicted of
attempted murder may be available if they could not presently be
convicted of murder or attempted murder because of changes that
Senate Bill No. 1437 made to sections 188 and 189 in 2018.
(Stats. 2018, ch. 1015, §§ 2-3.)
       Section 1170.95 now permits a person convicted of murder
or attempted murder under a natural and probable consequences
theory to petition the sentencing court to vacate the conviction
and resentence on any remaining counts if the person could not
be convicted of murder or attempted murder under the new
section 188 or 189. (§ 1170.95, subd. (a).) A petition for relief
under section 1170.95 must include: “(A) A declaration by the
petitioner that he or she is eligible for relief under this section,
based on all the requirements of subdivision (a). [¶] (B) The
superior court case number and year of the petitioner’s
conviction. [¶] (C) Whether the petitioner requests the
appointment of counsel.” (§ 1170.95, subd. (b)(1).)
       If the petition contains the required information, the court
must appoint counsel and then conduct a prima facie analysis,
with briefing by the parties, as to the petitioner’s eligibility before
determining whether to issue an order to show cause. (§ 1170.95,
subd. (c); People v. Lewis (2021) 11 Cal.5th 952, 961-970.)




                                  8
        Here, Respondent concedes that the superior court erred by
denying Dominguez’ petition at the prima facie stage without
appointing counsel.
        However, this error is subject to review for harmless error
under People v. Watson (1956) 46 Cal.2d 818, which asks whether
it is reasonably probable that the petitioner would have obtained
a more favorable outcome if counsel had been appointed. (Lewis,
supra, 11 Cal.5th at pp. 972-974.) This standard is not met
where the record of conviction shows as a matter of law that the
petitioner was convicted under a theory of murder that remains
valid after Senate Bill No. 1437. (People v. Mancilla (2021) 67
Cal.App.5th 854, 864.)
        Here, with respect to the first degree murder conviction,
Respondent argues that Dominguez’ first degree murder
conviction establishes that the jury found he personally harbored
actual malice, which precludes relief under section 1170.95 as a
matter of law. Dominguez argues that the “defendant”/“slayer”
discrepancy in the fourth and seventh paragraphs of CALJIC No.
8.20, ante, gives rise to the possibility that the jury never found
him to have harbored actual malice, as he was not determined to
be the shooter/slayer.
        We need not reach the issue whether Dominguez’ first
degree murder conviction precludes relief as a matter of law,
because even if the jury found he harbored actual malice as to the
murder count, that finding would not transfer to the attempted
murder charges. (People v. Mariscal (2020) 47 Cal.App.5th 129,
137 [intent to kill must be examined independently as to each
alleged attempted murder victim].)
        But on the merits, Respondent overlooks aspects of the jury
instructions pertaining to vicarious liability. The jury was




                                 9
informed about the natural and probable consequences doctrine
as follows: “One who aids and abets another in the commission of
a crime is not only guilty of that crime, but is also guilty of any
other crime committed by a principal which is a natural and
probable consequence of the crime originally aided and abetted.
[¶] In order to find the defendant guilty of the crimes of murder
and attempted murder . . . , you must be satisfied beyond a
reasonable doubt that: [¶] . . . [¶] The crimes of murder and
attempted murder were a natural and probable consequence of
the commission of the crime of assault with a firearm.”
       The instruction on deliberate and premeditated murder
stated that if the jury finds that “the killing was preceded and
accompanied by a clear, deliberate intent on the part of the
defendant to kill, which was the result of deliberation and
premeditation, . . . it is murder of the first degree. (Italics added.)
But it also told the jury that “[t]o constitute a deliberate and
premeditated killing, the slayer must weigh and consider the
question of killing and the reasons for and against such a choice
and, having in mind the consequences, he decides to and does
kill.” (Italics added.) Because under these instructions the jury
could have based its conviction of Dominguez on a finding that
someone other than he—the slayer—deliberated and
premeditated the murder, we cannot rule out the possibility that
the jury found Dominguez guilty of first degree murder under the
natural and probable consequences doctrine.
       As to the attempted murder charges, Dominguez’ jury was
instructed on the natural and probable consequences theory of
liability. The record of conviction therefore does not show as a
matter of law that the jury eschewed that theory, and that he is
ineligible for relief under section 1170.95. Therefore, we must




                                  10
reverse the trial court’s order denying Dominguez’ petition and
remand the matter for a hearing pursuant to section 1170.95.
       Respondent argues that the trial court’s 2018 Order bars
Dominguez litigating the issue of natural and probable
consequences liability via a section 1170.95 petition, because if he
was dissatisfied with the court’s ruling, his remedy was to file a
habeas petition here or with the Supreme Court.
       We need not reach this issue either, because the 2018
Order applied only to Dominguez’ murder conviction, and it is not
clear from the record that the trial court intended its findings to
apply to the attempted murder charges as well.
       But even on the merits, we disagree that the 2018 Order
carries preclusive effect here. “Under California law, collateral
estoppel will apply in any setting only where such application
comports with fairness and sound public policy.” (Vandenberg v.
Superior Court (1999) 21 Cal.4th 815, 835.) Here, the Legislature
has provided a statute specifically to revisit old convictions. It
would contravene the policy evinced by that amendment to grant
preclusive effect to earlier findings made under a distinct
procedural mechanism—i.e., habeas corpus proceedings—and
different legal scheme—i.e., Chui. (See People v. Carmony (2002)
99 Cal.App.4th 317, 325-326 [20-year-old not true finding in trial
on one issue given no preclusive effect in a later proceeding on a
different issue].)
       We need not reach Dominguez’ argument that by relying on
the 2018 Order and our recitation of facts in Dominguez the trial
court engaged in improper fact finding.




                                11
                           DISPOSITION
       The trial court’s order is reversed and the matter remanded
for further proceedings pursuant to subdivision (c) of section
1170.95, including the appointment of counsel, the making of a
prima facie analysis and, if necessary, the issuance of an order
show cause.
       NOT TO BE PUBLISHED




                                                CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                                12